Filed
                                                                                        Washington State
                                                                                        Court of Appeals
                                                                                         Division Two

                                                                                           May 4, 2021




       IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                           DIVISION II
    STATE OF WASHINGTON,                                             No. 53331-6-II

                                 Respondent,

           v.

    THERESA JUNE YORK,                                         UNPUBLISHED OPINION

                                 Appellant.


          CRUSER, J. — Teresa York appeals her conviction and sentence for possession of a

controlled substance (methamphetamine) in violation of RCW 69.50.4013. The methamphetamine

was discovered on York’s person following a Terry1 detention. York argues that the trial court

erred when it denied her CrR 3.6 motion to suppress the evidence because the officer lacked

reasonable suspicion to detain her, and that the scope of the detention exceeded its investigatory

purposes.

          After this court filed its opinion but before the mandate terminating review was entered,

the Washington Supreme Court held that RCW 69.50.4013 violated the due process clauses of the

state and federal constitutions and is void. State v. Blake, 197Wn.2d 170, 195, 481 P.3d 521 (2021).




1
    Terry v. Ohio, 392 U.S. 1, 30, 88 S. Ct. 1868, 20 L. Ed. 2d 889 (1968).
No. 53331-6-II




        York moved for reconsideration of this court’s opinion arguing, in light of Blake, that this

court should reconsider its decision and vacate her unlawful possession of a controlled substance

conviction. The State responded to York’s motion and concedes that York is entitled to vacation

of her conviction. The mandate has not yet issued in York’s appeal and her judgment is not yet

final. See In re Pers. Restraint of Skylstad, 160 Wn.2d 944, 954, 162 P.3d 413 (2007) (holding that

“a judgment is final when the appellate court mandate disposes of a timely direct appeal from the

conviction.”) (emphasis omitted). Therefore, York is entitled to the benefit of this intervening

appellate decision. “A new rule for the conduct of criminal prosecutions is to be applied

retroactively to all cases, state or federal, pending on direct review or not yet final, with no

exception for cases in which the new rule constitutes a clear break from the past.” In re Pers.

Restraint of St. Pierre, 118 Wn.2d 321, 326, 823 P.2d 492 (1992); State v. Abrams, 163 Wn.2d

277, 290, 178 P.3d 1021 (2008).

        Accordingly, we remand with instructions to vacate and dismiss with prejudice York’s

unlawful possession of a controlled substance, methamphetamine conviction.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW 2.06.040,

it is so ordered.




                                                 2
No. 53331-6-II




                      CRUSER, J.
 We concur:



MAXA, J.




GLASGOW, A.C.J.




                  3